U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-53073 AFH ACQUISITION V, INC. (Name of registrant in its charter) Delaware 36-4617526 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 9595 Wilshire Blvd. Suite 700 Beverly Hills, CA 90212 (Address of principal executive offices) Issuer’s telephone number:(310)492-9898 N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes ¨No State the number of shares outstanding of each of the issuer’s classes of common equity, as of March 16, 2012: 5,000,000 shares of common stock. AFH ACQUISITION V, Inc. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements 1 Balance Sheets at January 31, 2012 (Unaudited) and October 31, 2011 F-1 Statements of Stockholder’s Deficit for the Cumulative Period from September 24, 2007 (Inception) to January 31, 2012 (Unaudited) F-2 Statements of Operations for the Three Months Ended January 31, 2012 and 2011 and for the Cumulative Period from September 24, 2007 (Inception) to January 31, 2012 (Unaudited) F-3 Statements of Cash Flows for the Three Months Ended January 31, 2012 and 2011 and for the Period from Date of Inception (September 24, 2007) through January 31, 2012 (Unaudited) F-4 Notes to Financial Statements F-5 - F-8 Item 2. Management’s Discussion and Analysis or Plan of Operation 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 4 Item 4. Controls and Procedures 4 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Mine Safety Disclosures 5 None Item 5. Other Information 5 Item 6. Exhibits 5 Signatures 6 AFH ACQUISITION V, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA FINANCIAL REPORTS AT JANUARY 31, 2012 1 AFH ACQUISITION V INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA TABLE OF CONTENTS Balance Sheets at January 31, 2012 (Unaudited) and October 31, 2011 F-1 Statement of Changes in Stockholder’s Deficit for the Period from Date of Inception (September 24, 2007) through January 31, 2012 (Unaudited) F-2 Statements of Operations for the Three Months Ended January 31, 2012 and 2011 and for the Period from Date of Inception (September 24, 2007) through January 31, 2012 (Unaudited) F-3 Statements of Cash Flows for the Three Months Ended January 31, 2012 and 2011 and for the Period from Date of Inception (September 24, 2007) through January 31, 2012 (Unaudited) F-4 Notes to Financial Statements F-5 - F-8 2 AFH ACQUISITION V, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA BALANCE SHEETS (Unaudited) January 31, October 31, ASSETS Cash and Cash Equivalents 80 — Total Assets $
